Citation Nr: 1613425	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin disability, to include jungle rot.  

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

 The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 (hearing loss disability and skin disability) and July 2012 (COPD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013, the Veteran testified at a Travel Board hearing at the RO before an undersigned Veterans Law Judge.  He subsequently testified at an additional Travel Board hearing in November 2014 before another undersigned Veterans Law Judge.  The hearing transcripts are associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Board's March 2015 remand, the Veteran presented testimony at two hearings before two different Veterans Law Judges concerning the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a skin disability.  A third Veterans Law Judge must participate in a panel to adjudicate those issues on appeal.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.

In a written statement received by VA in February 2015, the Veteran indicated that he wished to appear at a third hearing at his local RO before a third Veterans Law Judge who would be assigned to decide his appeal on the issues addressed at both of the prior hearings.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In March 2015, the Board remanded the issues for bilateral hearing loss and entitlement to service connection for a skin disability in order to schedule a third hearing.   

In addition, the Board found that a remand was required to schedule a hearing in connection with the issue for entitlement to service connection for a respiratory disability, to include COPD.  

Following the Board's March 2015 remand, there is no indication that a hearing was scheduled in connection with the issues on appeal.  In July 2015, the RO certified the case to the Board and it was noted that a hearing must be scheduled.  In July 2015, a VA notice letter was sent to the Veteran regarding the certification of the case to the Board.  In July 2015 correspondence, the Veteran's representative stated that the Veteran called regarding the VA letter notifying him of certification of the appeal to the Board without scheduling a new hearing.  The Veteran's representative requested that a hearing be scheduled.  The case must be remanded to schedule a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or Travel Board hearing, as indicated by the Veteran, concerning the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a skin disability, to include jungle rot, and entitlement to service connection for a respiratory disability, to include COPD.  The RO must notify the Veteran of the date and time of the hearing.  38 C.F.R. § 20.704(b) (2015).  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
    ROBERT C. SCHARNBERGER                           NATHANIEL J. DOAN
	          Veterans Law Judge                                           Veterans Law Judge
       Board of Veterans' Appeals                              Board of Veterans' Appeals



	                         __________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




